Citation Nr: 0905904	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-26 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an upper back 
injury.

2.  Entitlement to service connection for spondylosis and 
disc bulge T11-L5.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for gastroesophageal 
acid reflux.

5.  Entitlement to service connection for asthma.

6.  Entitlement to service connection for a right shoulder 
condition.

7.  Entitlement to service connection for left rotator cuff 
tear.

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the above claims.

In November 2007, the Veteran was scheduled for a travel 
board hearing before the Board.  However, he failed to 
appear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a January 2005 VA treatment record, it was noted that the 
Veteran dropped off a paper from the Social Security 
Administration (SSA) stating that the Veteran was found to be 
disabled from December 1998 due to PTSD and back problems.  
There is no indication of record that the RO attempted to 
obtain the Veteran's complete file from SSA.  As there is a 
clear indication that the Veteran has applied for SSA 
benefits and that SSA possesses medical records of the 
Veteran, the Veteran's records should be obtained from SSA on 
remand.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The Veteran was diagnosed as having PTSD during a February 
2006 VA examination.  The Veteran stated that there was a lot 
of racism in the service and they were told to kill black men 
with gas if they did not participate.  He was also threatened 
to be killed if he hung out with other black men.  The 
examiner referred to the Veteran's accounts of threatened 
death as his basis for diagnosing the Veteran as having PTSD.  

Because the Veteran's claimed stressors include allegations 
of a personal assault, any development of the record must be 
in accordance with that required of claims involving 
allegations of personal assault.  See Patton v. West, 12 Vet. 
App. 272 (1999).  

VA will not deny a post-traumatic stress disorder claim that 
is based on an in-service personal assault without first 
advising the claimant that evidence from sources other than 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f).  Thus additional due process compliance 
is needed.

Finally, the Veteran should be afforded a VA examination to 
determine the current nature and likely etiology of the 
claimed low back disability.  Service treatment records show 
that in October 1970, the Veteran was treated for low back 
pain.  X-rays were negative and the Veteran was diagnosed as 
having a sprained muscle.  Following service, private 
treatment records contained an magnetic resonance imaging 
(MRI) dated November 2002 that revealed spondylosis with disc 
bulging at L1-2, L2-3, L3-4, and L4-5.  In light of the 
evidence of record, the Board finds that an opinion is 
necessary for a determination on the merits of the claim, 
specifically, whether the Veteran's current low back 
disability is related to the inservice back sprain.  See 38 
C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).


Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a copy 
of any SSA decision granting disability 
benefits to the Veteran.  Request from 
SSA copies of all the documents or 
evidentiary material that was used in 
considering the Veteran's claims for 
disability benefits.

2.  Ask the Veteran to identify potential 
alternative sources for supporting evidence 
of such personal assaults in accordance to 
the M21-1 Manual.  See also 38 C.F.R. 
§ 3.304(f).  In particular, the Veteran 
should provide as much detailed information 
as possible including the dates, places, 
names of people present, and detailed 
descriptions of events.  The Veteran should 
be asked to provide any additional 
information possible regarding personal 
assaults and to identify alternative sources 
for supporting evidence of such reports.

The Veteran is advised that this information 
is necessary to obtain supportive evidence of 
the stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.

3.  Following the completion of the 
foregoing, request any supporting evidence 
from alternative sources identified by the 
Veteran and any additional alternative 
sources deemed appropriate (if any), if the 
Veteran has provided sufficiently detailed 
information to make such a request feasible.

4.  After completion of the foregoing, 
request that U.S. Army and Joint Services 
Records Research Center (JSRRC) provide any 
available information which might corroborate 
the Veteran's alleged in-service stressors.  

Provide JSRRC with a description of the 
alleged stressors described in the Veteran's 
September 2006 statement.  Also, provide 
JSRRC with copies of any lay and medical 
statements of record and personnel records 
obtained showing service dates, duties, and 
units of assignment.  If JSRRC is unable to 
provide such information, they should be 
asked to identify the agency or department 
that could provide such information and the 
RO should conduct follow-up inquiries 
accordingly.

5.  Following the above, make a specific 
determination, based upon the complete 
record, with respect to whether the Veteran 
was exposed to a stressor(s) in service, and 
if so, what was the nature of the specific 
stressor(s).  In rendering this 
determination, attention is directed to the 
law cited in the discussion above.  If 
official service records or alternative 
records discussed in M21-1, Part III, Sec. 
5.14 corroborate the Veteran's allegations of 
stressors occurring, specify that 
information.  If needed the Veteran's 
credibility should be addressed. 

Also, indicate whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents could possibly 
indicate the occurrence of one or more of the 
alleged in-service stressors and if so should 
decide whether this evidence needs the 
interpretation by a clinician.  See M21-1, 
Part III, Sec. 5.14c.  In this regard, the 
Veteran's in-service service reports 
regarding received disciplinary action should 
be addressed, as well as his assertions with 
regard to self-medicating through substance 
abuse.

If it is determined that the record 
establishes the existence of a stressor or 
stressors, specify what stressor(s) was 
established by the record.  In reaching this 
determination, address any credibility 
questions raised by the record.

6.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of any upper 
and/or low back disability.  The claims file 
must be made available to the examiner for 
review prior to the examination.  All 
necessary tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that any 
current upper and/or low back disability had 
it's onset during active service or is 
related to any in-service disease or injury.

A detailed rationale for any opinion 
expressed should be provided.

7.  Then, readjudicate the Veteran's 
claims with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




